OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster AvenueBerwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, PA 19312 (Name and address of agent for service) Registrant's telephone number, including area code:(610) 296-7222 Date of fiscal year end:December 31, 2012 Date of reporting period: December 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE BERWYN FUNDS TABLE OF CONTENTS PAGE Letter from the President 3 Berwyn Fund Portfolio Manager’s Letter 5 Growth of a $10,000 Investment 7 Berwyn Income Fund Portfolio Manager’s Letter 8 Growth of a $10,000 Investment 12 Berwyn Cornerstone Fund Portfolio Manager’s Letter 13 Growth of a $10,000 Investment 16 Schedule of Investments – Berwyn Fund 17 Schedule of Investments – Berwyn Income Fund 20 Schedule of Investments – Berwyn Cornerstone Fund 26 Statements of Assets and Liabilities 29 Statements of Operations 30 Statements of Changes In Net Assets 31 Financial Highlights – Berwyn Fund 32 Financial Highlights – Berwyn Income Fund 33 Financial Highlights – Berwyn Cornerstone Fund 34 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 42 About Your Funds’ Expenses 43 Other Information 44 Board of Trustees and Executive Officers 45 Federal Tax Information 46 2 THE BERWYN FUNDS 2012 Annual Report The Berwyn Funds Letter from the President January 24, 2013 Dear Shareholder: The Berwyn Funds performed well in 2012. The Berwyn Income Fund, our largest and most defensive fund, recorded a sound return despite the risk averse posture taken in the fixed income sector of its portfolio. The Berwyn Fund, which tends to invest in smaller companies, also did well, outperforming its benchmark index. The Berwyn Cornerstone Fund, which invests in larger companies that the adviser believes are undervalued, reported a respectable total return for the year. In each case these returns were accomplished by utilizing a fundamental research approach that focuses on uncovering companies whose securities are believed to be selling below their intrinsic worth. Four years have now passed since the nadir of the financial collapse that ravaged the housing and banking industries. This experience has driven many investors into low risk investments such as Treasury bills, municipal bonds and certificates of deposit, as well as alternative investments, including gold and works of art. Recently, it was reported that pension plans are lowering their exposure to stocks. When investors become broadly disillusioned with the financial markets, and particularly the stock market, history suggests that opportunities are created for those willing to take a contrarian viewpoint and make objective assessments of individual investment situations. There are many reasons why I am excited about the prospects for the economy and for The Berwyn Funds in the year ahead. Uppermost in my mind is the fact that corporate America has done a terrific job in growing earnings, repurchasing shares at inexpensive prices and raising their dividends. In addition, they have lowered their debt-to-equity ratios and, in many cases, are holding large amounts of cash. Low interest rates are another reason to be bullish. Although this has been the case for a number of years, consumers continue to increase their savings rate, rebuilding their confidence and are now in an improved position to make housing and new car purchases. The availability of inexpensive energy in the form of natural gas is further cause to think that the economy’s growth will accelerate in 2013. Low natural gas prices are discouraging the import of oil into the United States and encouraging large energy dependent industrial projects, including chemical plants, where it is used as a basic feedstock. For those investors who like to read and interpret price charts, the Dow Jones Transportation Average (DJTA) has recently eclipsed its former highs and is breaking-out into new territory. Charles Dow, creator of the Dow Theory, regarded the movement of the DJTA as an excellent predictor of future economic activity. Followers of the Dow Theory will be watching to see if the price action of the DJTA will be “confirmed” by the Dow Jones Industrial Average (DJIA). If the DJIA makes an all-time high in the weeks, or months, to come, it could be interpreted by some observers as the start of a new secular bull market. 3 At The Berwyn Funds, we are positioned to participate in a growing economy. Our team remains unchanged and is busy looking for solid long term investments to add to our portfolios. As our loyal shareholders know, movements in the stock market are unpredictable. Nevertheless, our emphasis on value has served us well in the past and we are working hard to make 2013 a rewarding year for our shareholders. In addition to its regular activities and as a result of The Berwyn Funds’ growth, your Board of Trustees has been engaged in a year long search for an additional independent trustee. In this regard, we are pleased to announce the appointment of John Bartholdson to The Berwyn Funds’ Board of Trustees. John has an impressive background of executive leadership in public companies and currently sits on the board of CBRE Clarion Global Real Estate Income Fund, a publicly traded closed-end fund. I believe that the Board of Trustees of The Berwyn Funds has done an excellent job in protecting shareholders’ interests and John’s significant experience and capability will be an added asset in the years ahead. Thank you for your continued confidence. Sincerely, Robert E. Killen President Past performance is not a guarantee of future results. The investment return and the principal value of an investment in The Berwyn Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. An investor should consider the investment objectives, risks, and charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other information about the Funds and should be read before investing. The Funds’ prospectus may be obtained by downloading it from the Funds’ web site (www.theberwynfunds.com) or by calling 1-800-992-6757. The President’s Letter seeks to describe some of the Advisor’s current opinions and views of the financial markets. Although the Advisor believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. The opinions and views expressed are as of the date of the Letters. The Berwyn Funds are distributed by Ultimus Fund Distributors, LLC. 4 THE BERWYN FUNDS 2012 Annual Report Berwyn Fund a series of The Berwyn Funds January 24, 2013 Dear Berwyn Fund Shareholder: The Berwyn Fund (BF or the Fund) ended the year with a total return gain of 4.12 percent in the fourth quarter. This performance exceeded that of the Russell 2000 Index (“Russell 2000”), our reference small cap index, which gained 1.85 percent on a total return basis. Larger cap stocks underperformed in the fourth quarter as the Dow Jones Industrial Average (DJIA) and the Standard and Poor’s 500 Index (S&P 500) fell 1.74 percent and 0.38 percent, respectively. For the twelve-month period, BF registered a strong total return, 18.67 percent. This advance eclipsed that of the Russell 2000, which had an annual gain of 16.35 percent. Once again, larger cap stock performance results trailed those of small cap stocks. For 2012, the DJIA and the S&P 500 rose 10.24 percent and 16.00 percent, respectively. At year-end, the Fund paid a distribution in the amount of $2.0679. The distribution reflected a long term capital gain per share of $1.4326, a short term capital gain of $0.5754 and income dividend of $0.0599. As shown in the accompanying figure, the Berwyn Fund has also performed well over the past ten years as compared to its reference index. In that time frame, $10,000 invested in BF grew to $30,318, while $10,000 invested in the Russell 2000 grew to $25,279. We believe that our ability to beat the Russell 2000 over a ten-year period validates the consistency of our investment approach, both in its philosophy and implementation. The BF’s performance was led by advances in the stock prices of Winnebago, a manufacturer of recreational vehicles, which rose 131.2 percent, Stewart Information, a title insurance company, up 130.3 percent, Stratasys, a manufacturer of 3D printers, up 99.6 percent, Landec, a diversified polymer chemistry company, up 72.8 percent and Sturm Ruger, a manufacturer of firearms, up 48.4 percent. Both Stratasys and Sturm 5 Ruger have been sold in their entirety. Sturm Ruger was sold before the tragedy at the Sandy Hook school in Connecticut, and at the time of our initial purchase, did not make any military style, or tactical weaponry. Our 2012 results were hampered by the poor performance of several stocks that fell more than 15 percent during the year: ADTRAN, a manufacturer of high speed digital products, was down 31.5 percent, Ducommun, an aerospace component manufacturer, was down 23.4 percent, Gulf Island Fabrication, a manufacturer of offshore drilling platforms, was down 17.8 percent and Newpark Resources, a supplier of drilling fluids, was down 17.4 percent. Ducommun was eliminated from the portfolio during the year. Throughout the year, economic growth was tentative with the antics of Congress sapping the confidence of both investors and consumers. Nevertheless, corporate America dealt effectively with the uncertainty emanating from Washington as earnings rose, dividends increased and share buybacks were initiated, or continued, by many companies. Towards year-end the housing industry gained strength, minor progress was observed on the unemployment front and oil imports continued to weaken as the country’s domestic energy industry increased production. The success experienced by the oil and gas industry in developing hydrocarbon reserves in shale formations is having a profound effect upon the nation’s economy and prospects, in our opinion. Inexpensive and plentiful natural gas is enabling the development of major industrial projects and attracting foreign capital in the process. This is a phenomenon that has not been often seen in the United States in recent years. If the economy accelerates as 2013 unfolds, we believe BF is in an excellent position to capitalize on this growth. At year-end, the Fund held 42 stocks engaged in a broad range of businesses as listed in the accompanying tables. The five major industry sectors represented in BF and the percentage of assets allocated, are: Information Technology, 23.5 percent, Industrials, 22.4 percent, Consumer Discretionary, 17.8 percent, Financials, 13.0 percent and Energy, 7.5 percent. The allocation to various industries is not predetermined, but is a fallout from the value oriented investment process that we employ. In the fourth quarter, BF began to accumulate a position in Vonage, a low cost provider of telecommunication services. Specifically, Vonage uses the internet capability of its customers to provide VOIP (voice over internet protocol) and targets various ethnicities within the United States who place high numbers of overseas telephone calls. In 2012, many equity funds experienced asset outflows, however, BF was able to grow its asset base through internal appreciation and sales to new shareholders. At year-end, the assets in the Fund totaled $302 mm as compared to $227 mm at the end of 2011. Despite the increase in the Fund’s asset base, the average weighted market capitalization of the stocks held in the Fund at year-end was $560 mm, which was slightly less than the year-end 2011 figure, $588 mm. Thank you for your investment and confidence in the BF. Sincerely, The Killen Group, Inc. 6 Fund Performance for Periods Ended 12/31/12 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Fund 18.67% 7.37% 11.73% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The expense ratio for Berwyn Fund for the year ended 12/31/12 was 1.19%. The expense ratio for Berwyn Fund as stated in the 5/1/12 prospectus was 1.22%. Returns are before taxes and are net of all expenses, advisory fees and commission charges and include the reinvestment of BF’s dividends and distributions (total return). All index returns referred to herein also include the reinvestment of dividends, distributions and interest (total return). The returns shown do not reflect the deduction of taxes a shareholder may pay on the redemption of Fund shares or Fund distributions. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 7 THE BERWYN FUNDS 2012 Annual Report Berwyn Income Fund a series of The Berwyn Funds January 24, 2013 Dear Berwyn Income Fund Shareholder: Total return to shareholders of the Berwyn Income Fund (BIF or the Fund) for 2012’s fourth quarter was 2.02 percent. For the full year, BIF’s total return was 7.96 percent. In the fourth quarter, a distribution of $0.0935 per share was paid from net investment income, down from the $0.1215 per share paid in 2011’s final quarter. At year’s end, the Fund also paid a long-term capital gain distribution of $0.3540 per share, roughly the same as the $0.3526 paid in 2011. During the fourth quarter, BIF’s performance exceeded the 1.08 percent total return gain of the Lipper Income Fund Index and fell between its two fixed income reference indices, the Citigroup Broad Investment Grade Bond (BIG) Index (+0.23 percent) and the Merrill Lynch High Yield Master II Index (+3.23 percent). For the full year 2012, BIF outperformed the Citigroup Broad Investment Grade Bond (BIG) Index, which advanced 4.23 percent on a total return basis, but trailed the Merrill Lynch High Yield Master II Index (+15.59 percent) and the Lipper Income Fund Index (+9.97 percent), the latter being the only benchmark with an equity component. Both equity and high yield bond returns picked up their pace in 2012, adding to their remarkable recovery since the 2008-2009 financial crisis. A strengthening job market, improved corporate earnings and expansive Federal Reserve actions, described in the paragraphs below, all contributed to higher values being placed on riskier asset classes. The positive events for the equity and high yield bond markets recited above occurred in the face of significant political uncertainty. The contentious Presidential Election, the dire Fiscal Cliff, the pending Debt Ceiling, the unruly Occupy Wall Street movement and the Euro Zone crisis all contributed to dampening investors’ enthusiasm. Despite the negative headlines, Wall Street moved higher as the economy slowly healed. The final piece of the puzzle that may propel equity markets to new heights in 2013 is a return of investor confidence. 8 The assets of BIF can be allocated between fixed income securities and equities. However, the equity allocation is limited to 30 percent of the total portfolio. Over the long term, we believe this constraint has served our shareholders well as it has resulted in reduced volatility and above average returns. In light of our positive outlook for stocks, our equity allocation was relatively high throughout 2012. However, with interest rates at, or near, historically low levels, we maintained a cautious approach with regard to the fixed income portion of the portfolio. There are several factors that reinforce our constructive attitude towards equities. One factor is the slow, but deliberate improvement in the labor market. There were signs at the end of 2012 that the pace of new hires may be picking up along with business confidence. The number of Americans on extended and emergency benefits dropped to 2.07 million in the week ended December 15th, 2012, down from 3.56 million in the last week in 2011 and 4.72 million in the same period in 2010. While some of this decline can be attributed to people who have stopped looking for work, the trend in joblessness is positive for a sustainably healthy economy. In addition to the improving labor statistics, corporate earnings advanced throughout the year and were supportive of higher stock prices. Recently, several large cap companies, such as Johnson & Johnson and 3M, have hit new all-time high prices, as did the Dow Jones Transportation Index. At this writing, the more popular Dow Jones Industrial Index and the Standard & Poor’s 500 Index are also close to new record highs. Yet another reason for our opposing views regarding stocks and long term bonds is that the Federal Reserve Board (FRB) has not reversed its stimulative monetary policies. Short term interest rates remain near zero and the FRB’s quantitative easing continues unabated. Since 2008 the FRB has purchased $2 trillion in Treasury and mortgage-backed securities. While many question the eventual effects of this program on the rate of inflation, the positive effect on the prices of high yield bonds and equities has been indisputable. By keeping interest rates low, the FRB has encouraged more risk taking on the part of investors. With inflation remaining contained, the FRB’s low interest rate policy is set to continue throughout 2013 and even further into the future. Although we are mindful of the macroscopic trends that inexorably impact the Fund’s composition over time, our daily focus is much more granular. We believe that adding value for our shareholders can best be achieved by focusing our efforts on identifying and understanding the risks in the marketplace while seeking undervalued investment opportunities. We look for good businesses that can generate significant, sustainable returns on capital. We often invest in companies that are considered turnaround situations. Companies with strong competitive positions, healthy profit margins, secure balance sheets and ample free cash flow will likely perform well no matter what happens in the world’s power centers, be it Washington, Brussels, Cairo or Beijing. Our bottom-up approach is not designed to answer the big, top-down questions, but to capitalize on individual business opportunities overlooked by others. In 2012, BIF enjoyed a strong first and final quarter but disappointing mid-year results. The majority of the Fund’s underperformance occurred during the second quarter when a handful of holdings experienced sharp price declines at a time when Treasury bonds rallied, interest rates declined and our higher than normal cash allocation was a 9 hindrance. Good relative performance in the first and fourth quarters was not enough to offset the downdraft in the second quarter and mediocre returns in the third. BIF did earn a respectable absolute return for the year and several holdings produced exceptional returns. Five equity holdings had total returns over 30 percent, led by Chico’s FAS which gained 67.8 percent on a total return basis during 2012. HCC Insurance Holdings, up 38.0 percent, JPMorgan Chase, up 36.2 percent, DDI Corp, up 32.4 percent, and US Ecology, up 31.0 percent, were the other four top performers. The biggest stock losers for the year were Exelon, down 27.4 percent, Nokia, down 14.0 percent, Brooks Automation, down 12.2 percent, Intel, down 12.0 percent and Dun & Bradstreet, down 9.7 percent. The Fund sold Brooks Automation and Dun & Bradstreet during 2012. In the fixed income portfolio, several holdings appreciated markedly. We previously highlighted the Gap, Inc.’s 5.95 percent 4/21/2021 bonds in our Third Quarter Shareholder’s Letter. The bonds started 2012 priced at $95.4 and rallied to $114.4 at the end of December for a price-only gain of over 19.9 percent. Another positive contributor was Ixia’s 3.00 percent 12/15/2015 convertible bonds. We purchased the bonds at an average price of $93.27 in the summer of 2011. After a CEO change and a few acquisitions, Ixia’s sales and earnings improved dramatically. Having started the year at $97.9, the bonds rallied to $116.1 for a price-only return of over 18 percent. On the downside, the bonds of Chiquita Brands, which were sold during the second quarter, and Best Buy, which the Fund continues to own, posted negative returns for the year and detracted from performance. Lastly, one of our most disappointing equity holdings during 2012, Nokia, turned out to be one of our better fixed income performers. As Nokia’s problems mounted in the first half of 2012, its equity and fixed income securities declined substantially. Although we saw signs of improvement in the company’s third quarter earnings report, the market remained disillusioned with Nokia’s management team and future prospects. We bought Nokia’s 6.625 percent 5/15/2039 bonds at an average cost of $80.12. During the fourth quarter, the bonds rallied to $89.75, for a gain of 12 percent. The bonds have since rallied even higher. Nokia’s stock, which had fallen nearly 60 percent in the second quarter of 2012, appreciated over 90 percent in the second half of 2012. From an asset allocation perspective, BIF’s cash reserves remained elevated throughout most of 2012. BIF finished the year with 20 percent in cash, roughly the same percentage as at the beginning. The Fed’s low interest rate policy led to continued bond redemptions, temporarily thwarting our efforts to reduce the Fund’s cash reserves. BIF’s equity position stood at 28 percent at the end of the year. On 12/31/12, BIF held 27 percent in convertible bonds and 25 percent in non-convertible corporate bonds, the first time that convertible debt has exceeded non-convertible debt. Approximately 60 percent of BIF’s bond portfolio is invested in high yield securities and 40 percent in investment grade securities. The Fund’s duration, a measure of interest rate sensitivity, stood at 2.44 years at year’s end. We believe the Fund’s underweighted position in bonds and its modest duration are reasonable considering today’s historically low interest rates. As mentioned in past letters, if interest rates continue to decline, BIF’s performance may lag its peers. Despite this fact, we are comfortable with our current positioning and believe that it is a reasonable balance between risk and potential reward. 10 Our conscious decision to limit the Fund’s exposure to interest rate sensitive securities stems from our view that the relative risk/reward ratio for many fixed income securities is not attractive at current prices. Bond prices are high and yields are low. In many cases, we have decided to be patient and wait for a better opportunity rather than purchasing a high priced, low yielding bond. Being patient is not easy and it does not mean we have given up the search for value. To the contrary, our research team works even harder during these times to ferret out attractive investment opportunities. BIF ended the year with more than $1.4 billion in net assets. We continue to believe that the volatile market environment will offer attractive investment opportunities in the future for our shareholders. In closing, we remain grateful for the trust you have placed in us. We fully appreciate the responsibility of managing your money and will continue to do so with diligence and integrity. Very truly yours, The Killen Group, Inc. Fund Performance for Periods Ended 12/31/12 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Income Fund 7.96% 7.45% 7.84% Performance data quoted represents past performance. Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BIF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The expense ratio for Berwyn Income Fund for the year ended 12/31/12 was 0.64%. The expense ratio for Berwyn Income Fund as stated in the 5/1/12 prospectus was 0.67%. Returns for Berwyn Income Fund are net of all expenses, advisory fees and commission charges and include the reinvestment of BIF’s dividends. All index returns listed herein also include the reinvestment of dividends. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 11 12 THE BERWYN FUNDS 2012 Annual Report Berwyn Cornerstone Fund a series of The Berwyn Funds January 24, 2013 Dear Berwyn Cornerstone Fund Shareholder: In the fourth quarter of 2012, Berwyn Cornerstone Fund (BCF or the Fund) generated a total return, including distributions, of 3.64%. The primary benchmarks for the Fund are the Standard and Poor’s 500 Index (S&P 500), which recorded a loss of 0.38% for the quarter, and the Standard and Poor’s Midcap 400 Index (S&P Midcap 400), which had a total return gain of 3.61%. For the full year 2012, BCF had a total return, including distributions, of 13.02%. The S&P 500 had a total return of 16.00% while the S&P Midcap 400 finished the year with a total return of 17.88%. BCF’s improved relative performance in the fourth quarter was a result of positive price moves from the more economically sensitive portions of the portfolio combined with improved performance in some positions that had been laggards earlier in the year. Cyclical stocks such as Lincoln Electric, up 26.1 percent, Ford Motor, up 31.5 percent, and Helmerich & Payne, up 17.3 percent, exhibited strength during the fourth quarter, generating returns significantly in excess of the market. Nokia Corp., up 53.7 percent, a stock that had hindered the Fund’s performance for much of the year, rebounded strongly during the quarter. The other major contributor to BCF’s outperformance for the quarter was fewer stocks with large losses. In each of the previous quarters in 2012 there were a few positions that had large negative returns, causing the Fund as a whole to underperform. While there were some holdings with negative returns in the fourth quarter, they did not significantly affect overall performance. Despite numerous foreboding headlines during 2012, ranging from the recent U.S. fiscal negotiations to the earlier European economic crisis, most stock indices rose 15 percent or more as investors focused on rising corporate earnings. For the full year, BCF, as 13 did the popular indices, experienced positive returns in virtually all economic sectors. While dour headlines have undoubtedly been a headwind for consumer and business confidence, the reality is that the economy continued to recover throughout last year. Although growth remains moderate, there are many positive economic signs, including an improvement in job growth, a rebound in the housing sector and a strengthening in the balance sheets of most consumers. The counter-weight to these improvements has been the continued dysfunction in Washington, especially regarding the budget, and lingering concerns that Europe may remain a drag on the global economy. The combination of these economic and political factors resulted in a year when corporate profits grew, but at a relatively mild rate. Looking forward, the current choppy recovery should continue into early 2013 with the chance of stronger growth later in the year. Confidence will more than likely ebb and flow as the year progresses but we believe both individual companies and global economies are pursuing strategies that will lead to faster growth over the longer term. The strong returns noted above, that were produced by many of BCF’s more cyclical stocks during the fourth quarter, also held true for the full year, with Chico’s FAS, up 67.8 percent, The Gap, Inc., up 70.2 percent, and Lincoln Electric, up 26.5 percent. Positive performance from most of our bank holdings, including Wells Fargo, up 27.4 percent, and JPMorgan Chase, up 36.2 percent, also provided solid contributions to the Fund for the year. The weakest sector of the portfolio, and the only one to show negative returns for the year, was Information Technology. As we have previously written, returns have been disappointing in stocks such as Hewlett Packard, down 43.1 percent, Dell, down 29.6 percent, and Intel Corp, down 12.0 percent. While we believe this sector offers value, our returns for 2012 were obviously disappointing. In some cases, such as Hewlett-Packard, the fundamental performance of the company was the main culprit, while in other cases the fundamentals were solid but the market’s perception of future performance turned negative. We have maintained our positions in Information Technology, holding to our belief that these companies still offer investors longer term value. While it became more difficult as the year progressed to find investments that, in our opinion, were attractively priced, we did add two new stocks to the Fund during the fourth quarter. Helmerich & Payne is a contract drilling company for both oil and natural gas with mostly domestic operations. The company operates a fleet of rigs that have been utilized by exploration companies to exploit drilling in shale formations. We also started buying Reliance Steel & Aluminum near the end of the year. Reliance is the largest U.S.-based metals processing company, taking raw metal and bending, cutting or slitting it to customers’ requirements. We believe both companies offer long-term potential for growth and, at year-end, were being priced attractively by the market. While we did not completely sell any of our positions in the fourth quarter, we did lower the weightings of some of our better performers. Some of these reductions began in the third quarter and included Thor Industries, Gap, Inc. and Chico’s FAS. Cash ended the year just under 6.00%, down from over 10.00% at the end of the third quarter. The decrease in cash is mainly due to the two new purchases described above. 14 With the general increase in stock prices during 2012, it has become more difficult to find compelling value in the market. While there are still selective opportunities, with our two new purchases being examples, many stocks are priced at, or near, recent highs with valuations that appear to be quite fair. As always, corporate profits will ultimately determine whether stocks can break out to new highs, or whether a pull-back is in store. Any weakness or market correction will be viewed as an opportunity to add new holdings to the Fund. In the interim, we continue to look for attractively priced candidates that can be added to the Fund immediately, while cataloging other candidates that are attractive but, in our judgment, too expensive at this time to warrant their purchase. While 2012 was somewhat disappointing from a relative performance perspective, the improving performance as the year progressed indicates to us that the portfolio is well positioned going forward. As always, we appreciate the support of our shareholders and look forward to the opportunities that 2013 may afford us. Very truly yours, The Killen Group, Inc. 15 Fund Performance for Periods Ended 12/31/12 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Cornerstone Fund 13.02% 2.13% 6.04% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BCF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The total and net expense ratios for Berwyn Cornerstone Fund for the year ended 12/31/12 were 1.89% and 1.25%, respectively. The total and net expense ratios for Berwyn Cornerstone Fund as stated in the 5/1/12 prospecuts were 1.96% and 1.26%, respectively. The Advisor has contractually agreed until May 1, 2014 to waive all or a portion of its management fees in order to limit BCF’s ratio expenses to average net assets to 1.25%. Returns are before taxes and are net of all expenses, advisory fees and commission charges and include the reinvestment of BCF’s dividends and distributions (total return). All index returns referred to herein also include the reinvestment of dividends, distributions and interest (total return). The returns shown do not reflect the deduction of taxes a shareholder may pay on the redemption of Fund shares or Fund distributions. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 16 BERWYN FUND SCHEDULE OF INVESTMENTS December 31, 2012 COMMON STOCKS — 92.3% Shares Value CONSUMER DISCRETIONARY — 17.8% AUTO COMPONENTS — 2.5% Spartan Motors, Inc. $ AUTOMOBILES — 3.8% Winnebago Industries, Inc.+ HOTELS, RESTAURANTS & LEISURE — 3.8% Ruth's Hospitality Group, Inc.+ WMS Industries, Inc.+ HOUSEHOLD DURABLES — 2.7% Hooker Furniture Corp.# SPECIALTY RETAIL — 2.7% Genesco, Inc.+ Jos. A. Bank Clothiers, Inc.+ TEXTILES, APPAREL & LUXURY GOODS — 2.3% Crocs, Inc.+ CONSUMER STAPLES — 2.7% FOOD PRODUCTS — 2.7% Chiquita Brands International, Inc.+ Sanderson Farms, Inc. ENERGY — 7.5% ENERGY EQUIPMENT & SERVICES — 4.5% Gulf Island Fabrication, Inc. Newpark Resources, Inc.+ OIL, GAS & CONSUMABLE FUELS — 3.0% VAALCO Energy, Inc.+ FINANCIALS — 13.0% COMMERCIAL BANKS — 2.4% City Holding Co. INSURANCE — 8.1% Hallmark Financial Services, Inc.+ Horace Mann Educators Corp. Stewart Information Services Corp. 17 BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 92.3% (Continued) Shares Value FINANCIALS — 13.0% (Continued) THRIFTS & MORTGAGE FINANCE — 2.5% Dime Community Bancshares, Inc. $ HEALTH CARE — 0.2% LIFE SCIENCES TOOLS & SERVICES — 0.2% Cambrex Corp.+ INDUSTRIALS — 22.4% BUILDING PRODUCTS — 2.1% AAON, Inc. COMMERCIAL SERVICES & SUPPLIES — 10.4% Ennis, Inc. Knoll, Inc. McGrath RentCorp US Ecology, Inc. CONSTRUCTION & ENGINEERING — 2.7% Granite Construction, Inc. ELECTRICAL EQUIPMENT — 2.7% Encore Wire Corp. MACHINERY — 4.5% Graham Corp. Tennant Co. INFORMATION TECHNOLOGY — 23.5% COMMUNICATIONS EQUIPMENT — 2.0% ADTRAN, Inc. InterDigital, Inc. COMPUTERS & PERIPHERALS — 2.9% Synaptics, Inc.+ ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 6.9% Methode Electronics, Inc. Plexus Corp.+ ScanSource, Inc.+ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 8.2% Advanced Energy Industries, Inc.+ 18 BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 92.3% (Continued) Shares Value INFORMATION TECHNOLOGY — 23.5% (Continued) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 8.2% (Continued) Micrel, Inc. $ Rudolph Technologies, Inc. + SOFTWARE — 3.5% Fair Isaac Corp. VASCO Data Security International, Inc.+ MATERIALS — 4.8% CHEMICALS — 4.8% KMG Chemicals, Inc. Landec Corp.+ TELECOMMUNICATION SERVICES — 0.4% DIVERSIFIED TELECOMMUNICATION SERVICES — 0.4% Vonage Holdings Corp.+ TOTAL COMMON STOCKS (Cost $234,823,200) $ MONEY MARKET FUNDS — 7.8% Shares Value Fidelity Institutional Money Market Portfolio -Select Class, 0.09% * $ Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.06% * TOTAL MONEY MARKET FUNDS (Cost $23,422,803) $ TOTAL INVESTMENTS AT VALUE — 100.1% (Cost $258,246,003) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.1%) ) NET ASSETS — 100.0% $ + Non-income producing security. # Affiliated investment. The Fund owns 5% or more of the outstanding voting shares of the issuer (Note 5). * The rate shown is the 7-day effective yield as of December 31, 2012. See Accompanying Notes to Financial Statements. 19 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS December 31, 2012 COMMON STOCKS — 28.0% Shares Value CONSUMER DISCRETIONARY — 2.5% AUTOMOBILES — 1.1% Ford Motor Co. $ HOUSEHOLD DURABLES — 0.9% Newell Rubbermaid, Inc. SPECIALTY RETAIL — 0.5% Chico's FAS, Inc. CONSUMER STAPLES — 1.6% FOOD & STAPLES RETAILING — 1.3% SYSCO Corp. FOOD PRODUCTS — 0.3% Kellogg Co. ENERGY — 1.0% ENERGY EQUIPMENT & SERVICES — 1.0% Tidewater, Inc. FINANCIALS — 3.6% DIVERSIFIED FINANCIAL SERVICES — 1.4% JPMorgan Chase & Co. INSURANCE — 1.7% HCC Insurance Holdings, Inc. THRIFTS & MORTGAGE FINANCE — 0.5% New York Community Bancorp, Inc. HEALTH CARE — 2.8% PHARMACEUTICALS — 2.8% GlaxoSmithKline PLC - ADR Johnson & Johnson Pfizer, Inc. INDUSTRIALS — 5.4% COMMERCIAL SERVICES & SUPPLIES — 3.3% Ennis, Inc.# US Ecology, Inc.# ELECTRICAL EQUIPMENT — 0.3% Rockwell Automation, Inc. 20 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 28.0% (Continued) Shares Value INDUSTRIALS — 5.4% (Continued) INDUSTRIAL CONGLOMERATES — 0.8% 3M Co. $ MACHINERY — 1.0% Met-Pro Corp.# INFORMATION TECHNOLOGY — 6.8% COMMUNICATIONS EQUIPMENT — 1.2% Nokia Corp. - ADR ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 3.7% Corning, Inc. FLIR Systems, Inc. Methode Electronics, Inc.# SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 0.9% Intel Corp. SOFTWARE — 1.0% Microsoft Corp. MATERIALS — 2.6% CHEMICALS — 1.1% Mosaic Co. (The) METALS & MINING — 1.5% Alcoa, Inc. Cliffs Natural Resources, Inc. UTILITIES — 1.7% ELECTRIC UTILITIES — 1.3% Exelon Corp. GAS UTILITIES — 0.4% Laclede Group, Inc. (The) TOTAL COMMON STOCKS (Cost $365,477,126) $ 21 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) PREFERRED STOCKS — 5.1% Shares Value FINANCIALS — 2.0% COMMERCIAL BANKS — 0.8% Wells Fargo Capital IX $ DIVERSIFIED FINANCIAL SERVICES — 0.4% JPMorgan Chase Capital XII REAL ESTATE INVESTMENT TRUSTS (REIT) — 0.8% Alexandria Real Estate Equity, Inc. - Series D - CV First Industrial Realty Trust - Series J Ramco-Gershenson Properties Trust - Series D HEALTH CARE — 3.1% HEALTH CARE PROVIDERS & SERVICES — 3.1% Omnicare Capital Trust II - Series B TOTAL PREFERRED STOCKS (Cost $70,820,293) $ CORPORATE BONDS — 46.5% Par Value Value CONSUMER DISCRETIONARY — 13.3% DIVERSIFIED CONSUMER SERVICES — 0.5% Service Corp. International, 7.50%, due 04/01/27 $ $ HOUSEHOLD DURABLES — 3.3% D.R. Horton, Inc., 6.125%, due 01/15/14 D.R. Horton, Inc., 5.625%, due 09/15/14 D.R. Horton, Inc., 5.25%, due 02/15/15 D.R. Horton, Inc., 5.625%, due 01/15/16 D.R. Horton, Inc., 6.50%, due 04/15/16 Ethan Allen Global, Inc., 5.375%, due 10/01/15 LEISURE EQUIPMENT & PRODUCTS — 0.4% Brunswick Corp., 7.125%, due 08/01/27 MEDIA — 0.9% Scholastic Corp., 5.00%, due 04/15/13 MULTI-LINE RETAIL — 2.2% Family Dollar Stores, Inc., 5.00%, due 02/01/21 SPECIALTY RETAIL — 6.0% Best Buy Co., Inc., 3.75%, due 03/15/16 22 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS — 46.5% (Continued) Par Value Value CONSUMER DISCRETIONARY — 13.3% (Continued) SPECIALTY RETAIL — 6.0% (Continued) Best Buy Co., Inc., 5.50%, due 03/15/21 $ $ Gap, Inc. (The), 5.95%, due 04/12/21 Woolworth Corp., 8.50%, due 01/15/22 CONSUMER STAPLES — 4.8% FOOD & STAPLES RETAILING — 1.5% Nash Finch Co., 1.631%, due 03/15/35 CV Spartan Stores, Inc., 3.375%, due 05/15/27 CV FOOD PRODUCTS — 3.3% Archer-Daniels-Midland Co., 0.875%, due 02/15/14 CV ENERGY — 0.6% ENERGY EQUIPMENT & SERVICES — 0.6% Bristow Group, Inc., 3.00%, due 06/15/38 CV FINANCIALS — 1.6% REAL ESTATE INVESTMENT TRUSTS (REIT) — 1.6% Health Care REIT, Inc., 4.95%, due 01/15/21 HEALTH CARE — 11.8% HEALTH CARE EQUIPMENT & SUPPLIES — 4.3% Medtronic, Inc., 1.625%, due 04/15/13 CV Teleflex, Inc., 6.875%, due 06/01/19 HEALTH CARE PROVIDERS & SERVICES — 3.1% Hanger Orthopedic Group, Inc., 7.125%, due 11/15/18 LifePoint Hospitals, Inc., 3.25%, due 08/15/25 CV LIFE SCIENCES TOOLS & SERVICES — 3.3% Illumina, Inc., 144A, 0.25%, due 03/15/16 CV PHARMACEUTICALS — 1.1% Hospira, Inc., 5.60%, due 09/15/40 INDUSTRIALS — 4.1% AEROSPACE & DEFENSE — 2.3% Alliant Techsystems, Inc., 3.00%, due 08/15/24 CV L-3 Communications Holdings, Inc., 3.00%, due 08/01/35 CV 23 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS — 46.5% (Continued) Par Value Value INDUSTRIALS — 4.1% (Continued) COMMERCIAL SERVICES & SUPPLIES — 1.7% Deluxe Corp., Series B, 5.125%, due 10/01/14 $ $ Deluxe Corp., 7.00%, due 03/15/19 INDUSTRIAL CONGLOMERATES — 0.1% Carlisle Cos., Inc., 5.125%, due 12/15/20 INFORMATION TECHNOLOGY — 9.1% COMMUNICATIONS EQUIPMENT — 4.4% InterDigital, Inc., 2.50%, due 03/15/16 CV Ixia, 3.00%, due 12/15/15 CV Nokia Corp., 5.375%, due 05/15/19 Nokia Corp., 6.625%, due 05/15/39 COMPUTERS & PERIPHERALS — 3.1% SanDisk Corp., 1.00%, due 05/15/13 CV ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 0.1% Anixter, Inc., 5.95%, due 03/01/15 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 1.5% Lam Research Corp., 0.50%, due 05/15/16 CV MATERIALS — 0.9% METALS & MINING — 0.9% Alcoa, Inc., 5.87%, due 02/23/22 Alcoa, Inc., 5.90%, due 02/01/27 Alcoa, Inc., 5.95%, due 02/01/37 UTILITIES — 0.3% GAS UTILITIES — 0.3% Suburban Propane Partners, L.P., 7.375%, due 03/15/20 TOTAL CORPORATE BONDS (Cost $642,926,267) $ 24 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 20.6% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% * $ Fidelity Institutional Money Market Portfolio - Select Class, 0.09% * Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.09% * Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.06% * TOTAL MONEY MARKET FUNDS (Cost $297,311,920) $ TOTAL INVESTMENTS AT VALUE — 100.2% (Cost $1,376,535,606) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.2%) ) NET ASSETS — 100.0% $ 144A - This is a restricted security that was sold in a transaction exempt from Rule 144A of the Securities Act of 1933. This security may be sold in transactions exempt from registration, normally to qualified institutional buyers. ADR - American Depositary Receipt. CV - Convertible Security. # Affiliated investment. The Fund owns 5% or more of the outstanding voting shares of the issuer (Note 5). * The rate shown is the 7-day effective yield as of December 31, 2012. See Accompanying Notes to Financial Statements. 25 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS December 31, 2012 COMMON STOCKS — 94.2% Shares Value CONSUMER DISCRETIONARY — 17.5% AUTOMOBILES — 7.7% Ford Motor Co. $ Thor Industries, Inc. HOUSEHOLD DURABLES — 3.4% Harman International Industries, Inc. SPECIALTY RETAIL — 6.4% Best Buy Co., Inc. Chico's FAS, Inc. Gap, Inc. (The) Lowe's Cos., Inc. ENERGY — 9.0% ENERGY EQUIPMENT & SERVICES — 6.2% Helmerich & Payne, Inc. Tidewater, Inc. OIL, GAS & CONSUMABLE FUELS — 2.8% Chevron Corp. FINANCIALS — 21.7% CAPITAL MARKETS — 3.3% Bank of New York Mellon Corp. (The) COMMERCIAL BANKS — 3.4% Wells Fargo & Co. DIVERSIFIED FINANCIAL SERVICES — 4.1% JPMorgan Chase & Co. INSURANCE — 10.0% Chubb Corp. (The) HCC Insurance Holdings, Inc. Unum Group THRIFTS & MORTGAGE FINANCE — 0.9% New York Community Bancorp, Inc. HEALTH CARE — 10.1% PHARMACEUTICALS — 10.1% Abbott Laboratories GlaxoSmithKline PLC - ADR Johnson & Johnson 26 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 94.2% (Continued) Shares Value HEALTH CARE — 10.1% (Continued) PHARMACEUTICALS — 10.1% (Continued) Pfizer, Inc. $ INDUSTRIALS — 11.0% CONSTRUCTION & ENGINEERING — 3.1% Jacobs Engineering Group, Inc.+ INDUSTRIAL CONGLOMERATES — 2.8% 3M Co. MACHINERY — 5.1% Dover Corp. Lincoln Electric Holdings, Inc. INFORMATION TECHNOLOGY — 18.7% COMMUNICATIONS EQUIPMENT — 4.5% ADTRAN, Inc. Nokia Corp. - ADR COMPUTERS & PERIPHERALS — 3.7% Dell, Inc. Hewlett-Packard Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 3.4% Itron, Inc.+ IT SERVICES — 1.8% International Business Machines Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 2.8% Intel Corp. SOFTWARE — 2.5% Microsoft Corp. MATERIALS — 6.2% METALS & MINING — 6.2% Alcoa, Inc. Nucor Corp. Reliance Steel & Aluminum Co. TOTAL COMMON STOCKS (Cost $11,819,732) $ 27 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 5.7% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.09% * $ Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.06% * TOTAL MONEY MARKET FUNDS (Cost $788,501) $ TOTAL INVESTMENTS AT VALUE — 99.9% (Cost $12,608,233) $ OTHER ASSETS IN EXCESS OF LIABILITIES — 0.1% NET ASSETS — 100.0% $ ADR - American Depositary Receipt. + Non-income producing security. * The rate shown is the 7-day effective yield as of December 31, 2012. See Accompanying Notes to Financial Statements. 28 THE BERWYN FUNDS STATEMENTS OF ASSETS AND LIABILITIES December 31, 2012 BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Assets Investments in Securities: Unaffiliated Investments, At Market Value (Cost $250,887,596, $1,306,372,375 and $12,608,233 for Berwyn Fund, Berwyn Income Fund and Berwyn Cornerstone Fund, respectively) (Note 2) $ $ $ Affiliated Investments, At Market Value (Cost $7,358,407, $70,163,231 and $0 for Berwyn Fund, Berwyn Income Fund and Berwyn Cornerstone Fund, respectively) (Notes 2 and 5) — Receivables: Dividends and Interest Fund Shares Sold Other Assets Total Assets Liabilities Payables: Due to Custodian — — Fund Shares Redeemed — Investment Securities Purchased Accrued Investment Advisory Fees (Note 5) Accrued Administration Fees (Note 5) Other Accrued Expenses Total Liabilities Net Assets $ $ $ Net Assets Consist of: Paid-in Capital $ $ $ Undistributed Net Investment Income — 3 Accumulated Net Realized Losses From Security Transactions ) ) ) Net Unrealized Appreciation on Investment Securities Net Assets $ $ $ Shares of Beneficial Interest Outstanding (No Par Value, Unlimited Authorized) Net Asset Value and Offering Price Per Share $ $ $ Minimum Redemption Price Per Share (Note 2) $ $ $ See Accompanying Notes to Financial Statements. 29 THE BERWYN FUNDS STATEMENTS OF OPERATIONS Year Ended December 31, 2012 BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Investment Income Dividends from Unaffiliated Issuers $ $ $ Dividends from Affiliated Issuers — Foreign Withholding Taxes on Dividends — ) ) Interest — — Total Investment Income Expenses Investment Advisory Fees (Note 5) Administration Fees (Note 5) Registration and Filing Fees Custodian and Bank Service Fees Postage and Supplies Professional Fees Shareholder Report Printing Insurance Compliance Service Fees (Note 5) Trustees’ Fees and Expenses Other Expenses Total Expenses Before Fee Waivers by Advisor Less Fees Waived by Advisor (Note 5) — — ) Net Expenses Net Investment Income Realized and Unrealized Gains (Losses) on Investments Net Realized Gains from Sales of Unaffiliated Investment Securities Net Realized Gains (Losses) from Sales of Affiliated Investment Securities ) — Net Change in Net Unrealized Appreciation (Depreciation) on Unaffiliated Investment Securities Net Change in Net Unrealized Appreciation (Depreciation) on Affiliated Investment Securities — Net Realized and Unrealized Gains on Investments Net Increase in Net Assets Resulting from Operations $ $ $ See Accompanying Notes to Financial Statements. 30 THE BERWYN FUNDS STATEMENTS OF CHANGES IN NET ASSETS BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Year Ended 12/31/12 Year Ended 12/31/11 Year Ended 12/31/12 Year Ended 12/31/11 Year Ended 12/31/12 Year Ended 12/31/11 Operations Net Investment Income (Loss) $ $ ) $ Net Realized Gains (Losses) from Sales of Investment Securities ) Net Change in Net Unrealized Appreciation (Depreciation) on Investment Securities ) ) ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Distributions to Shareholders From Net Investment Income ) — ) From Realized Gains from Sales of Investment Securities ) — Decrease in Net Assets Resulting from Distributions to Shareholders ) Capital Share Transactions Proceeds from Shares Sold Net Asset Value of Shares Issued in Reinvestment of Distributions to Shareholders Proceeds from Redemption Fees Collected (Note 2) 92 Shares Redeemed ) Net Increase in Net Assets from Capital Share Transactions Total Increase in Net Assets Net Assets Beginning of Year End of Year $ Undistributed Net
